It has been brought to the attention of this Court by petition for rehearing and motion in this cause that the respondent has a full and sufficient answer to said alternative writ of mandamus previously issued, but is precluded from a presentation or hearing thereof because of the order awarding a peremptory writ in accordance with the commands of the alternative writ. These facts were not apparent upon the record when the order now complained of was entered and the suggestion of the existence *Page 178 
of these facts for the first time was made known to the Court by the petition and motion, supra. The petition for a rehearing in this cause is hereby overruled and denied but the motion to modify the order previously entered is granted so as to permit and allow the respondent ten days in which to file an answer or other pleadings as he may be advised to the said alternative writ and to furnish copy thereof to opposing counsel, who are hereby allowed five days from date of receipt of same in which to file such a pleading or pleadings thereto as advised and to supply a copy thereof to counsel for respondent.
WHITFIELD, P.J., and BROWN, J., concur.
WILLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.
                 ON ANSWER TO ALTERNATIVE WRIT.